In Tyler v. United States (281 U.S. 497); Gwinn v.Commissioner (287 U.S. 224); Third National Bank  Trust Co.
v. White (287 U.S. 577) the Supreme Court has indicated that the tax does not violate the provisions of the United States Constitution. We will apply the same rules in determining the effect of similar provisions of the Constitution of this State, for the purpose of maintaining the uniformity of administration of the Tax Law (Cons. Laws, ch. 60) which the Legislature has sought to achieve.
The orders of the Appellate Division and of the Surrogate should be reversed, without costs, and the matter remitted to the Surrogate for the purpose of including in the transfer tax the estates by the entirety.
POUND, Ch. J., CRANE, LEHMAN, KELLOGG, O'BRIEN, HUBBS and CROUCH, JJ., concur.
Ordered accordingly.